This is an action for the recovery of a lot in the city of Charlotte, the boundaries of which are set out in the complaint. The defendant filed an answer denying the plaintiffs' allegations and pleading adverse possession for twenty years and for seven years under color of title. The jury returned a verdict to the effect that the plaintiffs are the owners of the land described in the third and fourth paragraphs of the complaint, and that the defendant has not had such adverse possession as would defeat the plaintiff's title. Judgment was rendered for the plaintiffs and the defendant excepted and appealed.
We have given to each of the exceptions a careful investigation and are of opinion that they present no sufficient ground for a new trial.
No error.